           Case 5:20-cv-00503-SLP Document 1 Filed 05/29/20 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

 (1) Mike Hartman, (2) Noah Guerrero and             )
 (3) Lance Heger, individually and on behalf         )
 of all others similarly situated,                   )
                                                     )               CIV-20-503-SLP
                                                           CA No.: _____________
                        Plaintiffs,                  )
 v.                                                  )
                                                     )     Collective Action
 (1) Harold Hoehner, Jr.,                            )     Jury Demanded
 (2) Hoehner’s Technical Services, Inc., and         )
 (3) Cactus Drilling Company, LLC,                   )
                                                     )
                        Defendants.                  )

             PLAINTIFFS’ ORIGINAL COLLECTIVE ACTION COMPLAINT

         Mike Hartman (“Hartman”), Noah Guerrero (“Guerrero”) and Lance Heger (“Heger”),

each a “Plaintiff” and collectively “Plaintiffs”, individually and on behalf of all other non-exempt

“Electricians” currently and formerly employed by Harold Hoehner, Jr. (“Hoehner”), Hoehner’s

Technical Services, Inc. (“HTS”), and Cactus Drilling Company, LLC (“Cactus Drilling”)

(Hoehner, HTS and Cactus Drilling are each a “Defendant” and collectively “Defendants”) each

of whom are similarly situated, bring this Fair Labor Standards Act (“FLSA”) and this New

Mexico Minimum Wage Act (“NMMWA”), N.M. Stat. Ann. § 50-4-19, et seq. suit against

Defendants and state as follows:

1. Nature of Suit.

      1.1. The Department of Labor states that the misclassification of employees as independent

          contractors presents one of the most serious problems facing affected workers, employers

          and the entire economy. Misclassified employees often are denied access to critical

          benefits and protections to which they are entitled, such as the minimum wage, overtime

          compensation, family and medical leave, unemployment insurance, and safe workplaces.
         _______________________________________________________________________________
                             Plaintiffs’ Original Collective Action Complaint
                                                  Page | 1
     Case 5:20-cv-00503-SLP Document 1 Filed 05/29/20 Page 2 of 15



    Employee misclassification generates substantial losses to the federal government and

    state governments in the form of lower tax revenues, as well as to state unemployment

    insurance and workers’ compensation funds. It hurts taxpayers and undermines the

    economy.

1.2. The FLSA was passed by Congress in 1938 as remedial legislation intended to benefit and

    protect workers. See Barrentine v. Ark.-Best Freight Sys., Inc., 450 U.S. 728,739 (1981);

    Rutherford Food Corp. v. McComb, 331 U.S. 722, 727 (1947). One of the primary

    purposes of the FLSA is to protect workers from “substandard wages and oppressive

    working hours.” Barrentine, 450 U.S. at 739; see 29 U.S.C. § 202(a), (b) (stating

    Congress’ intent to eliminate substandard labor conditions). “[T]he FLSA was designed

    to give specific minimum protections to individual workers and to ensure that each

    employee covered by the Act would receive ‘[a] fair day’s pay for a fair day’s work’ and

    would be protected from the evil of ‘overwork’ as well as ‘underpay.’” Barrentine, 450

    U.S. at 739 (quoting Overnight Motor Transp. Co. v. Missel, 316 U.S. 572, 578 (1942)

    (quoting 81 Cong. Rec. 4983 (1937) (message of President Roosevelt))). To achieve its

    humanitarian goals, the FLSA “limits to 40 a week the number of hours that an employer

    may employ any of his employees subject to the Act, unless the employee receives

    compensation for his employment in excess of 40 hours at a rate not less than one and

    one-half times the regular rate at which he is employed.” Walling v. Helmerich & Payne,

    323 U.S. 37, 40 (1944) (discussing the requirements of 29 U.S.C. § 207 (a)).

1.3. Defendants failed to pay Plaintiffs and the Class Members in accordance with the FLSA

    or the NMMWA. Specifically, Plaintiffs and the Class Members were paid as independent

    contractors instead of as employees. As a result, Defendants failed to pay Plaintiffs and

   _______________________________________________________________________________
                       Plaintiffs’ Original Collective Action Complaint
                                            Page | 2
         Case 5:20-cv-00503-SLP Document 1 Filed 05/29/20 Page 3 of 15



       the Class Members at time and one half their regular rate of pay for hours worked in a

       workweek in excess of forty hours.

2. Parties.

   2.1. Hartman is an individual residing in this District who was employed by Defendant within

       the meaning of the FLSA within the three-year period preceding the filing of this

       Complaint. Hartman’s consent to be a party plaintiff is being filed as an Exhibit to this

       Complaint.

   2.2. Guerrero is an individual residing in this District who was employed by Defendant within

       the meaning of the FLSA within the three-year period preceding the filing of this

       Complaint. Guerrero’s consent to be a party plaintiff is being filed as an Exhibit to this

       Complaint.

   2.3. Heger is an individual residing in this District who was employed by Defendant within

       the meaning of the FLSA within the three-year period preceding the filing of this

       Complaint. Heger’s consent to be a party plaintiff is being filed as an Exhibit to this

       Complaint.

   2.4. Hoehner is an individual residing in Oklahoma. He can be served at 3028 SW 92nd,

       Oklahoma City, OK 73159.

   2.5. HTS is a corporation existing under the laws of Oklahoma. HTS has an office in this

       District. The registered agent is Harold Hoehner, Jr., 3028 SW 92nd, Oklahoma City, OK

       73159.

   2.6. Cactus Drilling is a limited liability company existing under the laws of Oklahoma.

       Cactus Drilling has an office in this District. The registered agent is Frederic Dorwart,

       124 E. 4th St., Tulsa, OK 74103.
       _______________________________________________________________________________
                           Plaintiffs’ Original Collective Action Complaint
                                                Page | 3
         Case 5:20-cv-00503-SLP Document 1 Filed 05/29/20 Page 4 of 15



   2.7. Defendants have Electricians working in this district and in the oil fields in New Mexico,

       Texas and Louisiana.

   2.8. The “Class Members” are Defendants’ current and former employees who, within the

       actionable time period, were employed as electricians at any location in the United States

       but who were paid as independent contractors. The Class Members were known as

       “Electricians” and “Helpers” (collectively, “Electricians”) but this collective action is

       intended to cover all employees who performed electrical services and who were paid as

       independent contractors, regardless of actual job title. The Electricians were and are paid

       a straight-time hourly rate and not compensated at the statutory rate of one and one-half

       times their regular rate of pay for all hours worked more than forty (40) in a workweek.

3. Jurisdiction and Venue.

   3.1. Venue of this action is proper in this district because the events giving rise to the cause

       of action alleged herein occurred in this judicial district and Defendants maintain one or

       more regional offices in this District and Division. Venue exists in the judicial district

       pursuant to 28 U.S.C. § 1391.

   3.2. Defendants carry on substantial business in the Western District of Oklahoma, have

       offices in this District and have sufficient minimum contacts with this state to be subject

       to this Court’s jurisdiction.

   3.3. Further, the acts and omissions that form the basis of the lawsuit (i.e., Defendants’ failure

       to pay overtime compensation) occurred within this District.

   3.4. This Court has jurisdiction over this case pursuant to the district court’s federal

       question jurisdiction as set forth in 28 U.S.C. § 1331. Specifically, this case is brought

       pursuant to the FLSA, 29 U.S.C. § 201 et seq., as amended.
       _______________________________________________________________________________
                           Plaintiffs’ Original Collective Action Complaint
                                                Page | 4
           Case 5:20-cv-00503-SLP Document 1 Filed 05/29/20 Page 5 of 15



     3.5. Plaintiffs request that this Court exercise its supplemental jurisdiction over the New

         Mexico state law claims. 28 U.S.C. § 1367.

4. Coverage.

     4.1. At all material times, Defendants have acted, directly or indirectly, in the interest of an

         employer with respect to Plaintiffs.

5.      At all material times, Defendants have acted, directly or indirectly, in the interest of an

     employer with respect to the Class Members.

     5.1. At all material times, Defendants have been an employer within the meaning of Section

         3(d) of the FLSA, 29 U.S.C. § 203(d).

     5.2. At all material times, Defendants have been an enterprise within the meaning of Section

         3(r) of the FLSA, 29 U.S.C. § 203(r).

     5.3. At all material times, Defendants have been an enterprise engaged in commerce or in

         the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA,

         29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or

         in the production of goods for commerce, or employees handling, selling, or

         otherwise working on goods or materials that have been moved in or produced for

         commerce by any person and in that said enterprise has had and has an annual gross

         volume of sales made or business done of not less than $500,000 (exclusive of excise

         taxes at the retail level which are separately stated).      The Electricians worked on

         equipment that had traveled in interstate commerce. Electrical equipment and electrical

         supplies used by the Electricians were manufactured out of state and shipped in state for

         consumption and use. The drilling rigs and facilities on which the Electricians worked are

         assembled with equipment from out of state and produce oil and gas that flows in
        _______________________________________________________________________________
                            Plaintiffs’ Original Collective Action Complaint
                                                 Page | 5
      Case 5:20-cv-00503-SLP Document 1 Filed 05/29/20 Page 6 of 15



    interstate commerce. The Electricians used the instrumentalities of interstate commerce

    in the performance of their duties.

5.4. Two or more of Defendants’ employees, engage in commerce by using equipment that has

    traveled in interstate commerce. By way of example and not by limitation, Defendants’

    employees used/use:

   5.4.1. Oil field equipment that has been manufactured and shipped across state lines;

   5.4.2. computers and telecommunications equipment that has been manufactured and

         shipped across state lines;

   5.4.3. office equipment, such as copiers, that has been manufactured and shipped across

         state lines;

   5.4.4. the interstate telephone systems, landline and cellular, to recruit and employ

         individuals for operational positions;

   5.4.5. The United States postal system to send mail across state lines; and

   5.4.6.   the interstate banking systems to pay Defendants’ employees.

5.5. Hoehner had authority to set corporate policy, participate in decisions regarding the

    payment of employees as well as participate in decisions regarding whether or not to pay

    Plaintiffs overtime. In addition, Hoehner had operational control of significant aspects of

    HTS’ day-to-day functions and independently exercised control over the work situation.

    Hoehner had direct involvement in the day-to-day operation of PHTS and had direct

    responsibility for the supervision of the employees. Hoehner set work schedules and made

    work assignments.

5.6. Hoehner acted, directly or indirectly, in the interests of an employer in relation to

    Plaintiffs.

    _______________________________________________________________________________
                        Plaintiffs’ Original Collective Action Complaint
                                             Page | 6
         Case 5:20-cv-00503-SLP Document 1 Filed 05/29/20 Page 7 of 15



   5.7. At all times hereinafter mentioned, Plaintiffs were employees who were engaged in

       commerce or in the production of goods for commerce as required by

       29 U.S.C. §§ 206 - 07.

6. Factual Allegations

   6.1. HTS is a staffing company that provides labor to the oil and natural gas industry.

   6.2. Hoehner is the owner of and person responsible for all operations of HTS.

   6.3. Cactus Drilling is the largest privately-held domestic land drilling contractor in the United

       States.

   6.4. Hoehner, HTS and Cactus Drilling were joint employers of Plaintiffs and the Class

       Members.

   6.5. Hoehner: (1) possessed the power to hire and fire Plaintiffs and did so; (2) supervised

       and controlled employee the work schedule or conditions of employment of Plaintiffs;

       (3) determined the rate and method of payment for Plaintiffs; and (4) maintained

       employment records with regard to Plaintiffs.

   6.6. HTS: (1) possessed the power to hire and fire Plaintiffs and did so; (2) supervised and

       controlled employee the work schedule or conditions of employment of Plaintiffs; (3)

       determined the rate and method of payment for Plaintiffs; and (4) maintained

       employment records with regard to Plaintiffs.

   6.7. Cactus Drilling also: (1) possessed the power to hire and fire Plaintiffs; (2) supervised

       and controlled employee the work schedule or conditions of employment of Plaintiffs; (3)

       determined the rate and method of payment for Plaintiffs; and (4) maintained employment

       records with regard to Plaintiffs.



       _______________________________________________________________________________
                           Plaintiffs’ Original Collective Action Complaint
                                                Page | 7
        Case 5:20-cv-00503-SLP Document 1 Filed 05/29/20 Page 8 of 15



6.8. Plaintiffs worked for Hoehner, HTS and Cactus Drilling as Electricians within the three

    years preceding this lawsuit.

6.9. As Electricians Plaintiffs’ job responsibilities included, among others, performing

    electrical work as directed by Defendants at one of the Defendants’ work locations or one

    of the locations of one of Defendants’ clients. The Electricians performed work on oil

    and gas rigs.

6.10.         Plaintiffs and the Class Members were blue-collar workers.

6.11.         Plaintiff’s and the Class Members job duties were those of a nonexempt employee

    under the FLSA.

6.12.         The Class Members were/are Electricians who also performed electrical-related

    duties.

6.13.         For the work Plaintiffs and the Class Members performed as Electricians, Plaintiffs

    and the Class Members were/are paid as independent contractors.

6.14.         Plaintiffs and the Class Members were/are paid a straight time hourly rate.

6.15.         Defendants misclassified Plaintiffs and the Class Members, treating them as

    independent contractors rather than employees. In reality, the alleged independent

    contractors were/are actually employees of s who performed non-exempt work that is part

    of the fundamental service provided by Defendant.

6.16.         Plaintiffs and the Class Members worked long hours.          On many occasions,

    Plaintiffs and the Class Members worked more than 12 hours a day and more than five

    days a week. Specifically, Plaintiffs worked more than 40 hours in practically all of the

    work weeks covered by this lawsuit.



   _______________________________________________________________________________
                       Plaintiffs’ Original Collective Action Complaint
                                            Page | 8
           Case 5:20-cv-00503-SLP Document 1 Filed 05/29/20 Page 9 of 15



   6.17.       Defendants’ records will show the number of hour worked by Plaintiffs as the

       Plaintiffs were paid hourly.

   6.18.       Defendants were aware that Plaintiffs and the Class Members worked 40+ hours

       per week yet did not pay Plaintiffs and the Class Members overtime. Defendants were

       aware that Plaintiffs and the Class Members were working more than 40 hours a week

       because Plaintiffs and the Class Members were paid weekly on an hourly basis. Thus,

       Defendants tracked the time worked by Plaintiffs and the Class Members.

   6.19.       Defendants have employed and continue to employee numerous other individuals

       who performed and continue to perform the same or similar duties under the same or

       similar pay policies as Plaintiffs. These other individuals are the Class Members.

   6.20.       Defendants have violated Title 29 U.S.C. § 207 in that:

       6.20.1. Plaintiffs and the Class Members worked in excess of forty (40) hours per week

             during one or more weeks of employment; and

       6.20.2. No payments, or insufficient payments and/or provisions for payment, have been

             made by Defendants to properly compensate Plaintiffs and the Class Members at the

             statutory rate of one and one-half times the regular rate for those hours worked in

             excess of forty (40) hours per work week as provided by the FLSA.

7. Collective Action Allegations.

   7.1. Plaintiffs and the Class Members are/were all non-exempt employees of Defendants and

       performed the same or similar job duties as one another in that they all performed

       electrical duties.




       _______________________________________________________________________________
                           Plaintiffs’ Original Collective Action Complaint
                                                Page | 9
     Case 5:20-cv-00503-SLP Document 1 Filed 05/29/20 Page 10 of 15



7.2. All of these individuals are/were and are paid in the same manner, i.e., hourly as an

    independent contractor and not as an employee. The individuals were not paid any

    overtime compensation.

7.3. All of these individuals are/were deprived of overtime pay even though they routinely

    worked in excess of forty (40) hours in a workweek.

7.4. Further, Plaintiffs and the Class Members are/were subjected to the same pay provisions

    in that they are/were all paid as an independent contractor but were not compensated at a

    rate one and one-half times their regular rate of pay for all hours worked in excess of forty

    (40) hours in a workweek. In reality, the Electricians who were alleged to be independent

    contractors were/are actually employees of Defendants.

7.5. Thus, the Class Members are due overtime wages for the same reasons as Plaintiffs.

7.6. Defendants’ failure to compensate Plaintiffs and the Class Members at rate one and one-

    half times their regular rate of pay for hours worked in excess of forty (40) hours in a

    workweek as required by the FLSA results from a policy or practice applicable to

    Plaintiffs and the Class Members.

7.7. Application of this policy or practice does/did not depend on the personal circumstances

    of Plaintiffs or those joining this lawsuit. Rather, the same policy or practice which

    resulted in the non-payment of overtime to Plaintiffs applied and continues to apply to all

    Class Members.

7.8. Accordingly, the Class Members of similarly situated plaintiffs is properly defined as:

   7.8.1. All Electricians and Helpers (regardless of specific title) who
        worked for Defendants, or any of them, within the last three years,
        who were paid as independent contractors and not compensated
        at the statutory rate of one and one-half times their regular rate of
        pay for all hours worked more than forty (40) in a workweek.

   _______________________________________________________________________________
                       Plaintiffs’ Original Collective Action Complaint
                                            Page | 10
           Case 5:20-cv-00503-SLP Document 1 Filed 05/29/20 Page 11 of 15



   7.9. Defendants knowingly, willfully, or with reckless disregard carried out its illegal pattern

       or practice of failing to pay overtime compensation with respect to Plaintiffs and the Class

       Members. In fact, Defendants employ many electricians as direct employees and

       electrical work is an integral part of Defendants’ business.

   7.10.       Defendants’ willful violation is also evidenced in part by that fact that Electricians

       are traditionally paid on an hourly basis and are non-exempt employees. Defendants are

       aware of this traditional pay method. On information and belief Defendants choose to

       ignore that Electricians are non-exempt employees because it was cheaper to treat them

       as independent contractors than as the employees they actually were. Additionally, there

       is no reasonable basis for Defendants to believe that Plaintiffs and the Class Members

       were exempt under the FLSA or that Defendants’ practices were permitted by the FLSA.

   7.11.       Defendants did not act in good faith and/or have reasonable grounds for a belief

       that their actions did not violate the FLSA nor did they act in reliance upon any of the

       following in formulating their pay practices: (a) case law; (b) the FLSA, 29 U.S.C. § 201,

       et seq.; (c) Department of Labor Wage & Hour Opinion Letters; or (d) the Code of Federal

       Regulations.

8. First Cause of Action: Failure to Pay Wages in Accordance with the Fair Labor
   Standards Act.

   8.1. Each and every allegation contained in the foregoing paragraphs is re-alleged as if fully

       rewritten herein.

   8.2. Plaintiffs and the Class Members were, and are, entitled to be paid at the statutory rate of

       one and one-half times their regular rate of pay for those hours worked in excess of forty

       (40) hours in a workweek.


       _______________________________________________________________________________
                           Plaintiffs’ Original Collective Action Complaint
                                                Page | 11
        Case 5:20-cv-00503-SLP Document 1 Filed 05/29/20 Page 12 of 15



   8.3. During the relevant period, Defendants violated § 207 of the FLSA by employing

       employees in an enterprise engaged in commerce or in the production of goods for

       commerce within the meaning of the FLSA, as aforesaid, for one or more workweeks

       without compensating such employees for their work at a rate of at least one and one-half

       times their regular rate of pay for all hours worked in excess of forty (40) hours in a

       workweek.

   8.4. To date, Defendants continue to fail to pay the Class Members their FLSA mandated

       overtime pay.

   8.5. Defendants’ actions in this regard were/are willful and/or showed/show reckless disregard

       for the provisions of the FLSA as evidenced by their continued failure to compensate

       Plaintiffs and the Class Members at the statutory rate of one and one-half times their

       regular rate of pay for the hours worked in excess of forty (40) hours in a workweek when

       they knew, or should have known, such was, and is due.

   8.6. Due to the intentional, willful, and unlawful acts of Defendants, Plaintiffs and the Class

       Members suffered and continue to suffer damages and lost compensation for time worked

       over forty (40) hours in a workweek, plus liquidated damages.

   8.7. Plaintiffs are entitled to an award of reasonable attorneys' fees and costs pursuant to 29

       U.S.C. §216(b).

9. Second Cause of Action: Failure to Pay Wages in Accordance with the New Mexico
   Minimum Wage Act (“NMMWA”), N.M. Stat. Ann. § 50-4-19, et seq.

   9.1. The Plaintiffs incorporate by reference all of the above paragraphs in sections 1-7.

   9.2. During their employment, the Plaintiffs were “employees” of Defendants as defined by

       the NMMWA in N.M. Stat. Ann. § 50-4-21(c).


      _______________________________________________________________________________
                          Plaintiffs’ Original Collective Action Complaint
                                               Page | 12
           Case 5:20-cv-00503-SLP Document 1 Filed 05/29/20 Page 13 of 15



   9.3. During their employment, Defendants were the Plaintiffs’ “employer” as defined by the

       NMMWA in N.M. Stat. Ann. § 50-4-21(b).

   9.4. The Plaintiffs worked over 40 hours in workweeks in New Mexico.

   9.5. This count arises from Defendants’ violations of the NMMWA by failing to pay

       overtime to the Plaintiffs when they worked over 40 hours in individual workweeks.

   9.6. Defendants classified the Plaintiffs as exempt from the overtime provisions of the

       NMMWA.

   9.7. The Plaintiffs were not exempt from the overtime provisions of the NMMWA.

   9.8. The Plaintiffs were regularly directed to work by Defendants, and did work, over 40

       hours in individual workweeks.

   9.9. As a result of the foregoing conduct, as alleged, Defendants have violated, and continue

       to violate the NMMWA by failing to pay the Plaintiffs overtime at one and one-half

       times their regular rate of pay when they worked over 40 hours in individual workweeks.

   9.10.        Defendants’ actions were part of a “continuing course of conduct” (N.M. Stat.

       Ann. § 50-4-32) for which the Plaintiffs seek recovery for themselves.

   9.11.        As a result, the Plaintiffs have been damaged in an amount to be determined at

       trial.

10. Jury Demand.

   10.1.        Plaintiffs demand a trial by jury herein.

11. Relief Sought.

   11.1.        Wherefore, Plaintiffs, individually and on behalf of the Class Members,

       respectfully requests that they recover from Defendants, jointly and severally, and this


       _______________________________________________________________________________
                           Plaintiffs’ Original Collective Action Complaint
                                                Page | 13
 Case 5:20-cv-00503-SLP Document 1 Filed 05/29/20 Page 14 of 15



Court grant the following relief for the applicable time periods and continuing to the date

of trial:

11.1.1. Designation of this action as a collective action on behalf of the Plaintiffs and Class
     Members and promptly issue a notice pursuant to 29 U.S.C. § 216(b) to all similarly
     situated individuals, appraising them of the pendency of this action and permitting
     them to assert timely FLSA claims in this action by filing individual consents to
     participate in the suit pursuant to 29 U.S.C. §216(b);

11.1.2. An order requiring Defendants to turn over to Plaintiffs, at Defendants’ expense, a
     detailed investigative accounting for the number of overtime-eligible hours actually
     worked by the Plaintiffs and all the Class Members;

11.1.3. A finding that Defendants’ actions are willful under the FLSA;

11.1.4. An award of unpaid wages for overtime compensation due under the FLSA and
     continuing until the time of trial;

11.1.5. An award of liquidated damages as a result of the Defendants’ failure to pay
     overtime compensation pursuant to the FLSA and continuing until the time of trial;

11.1.6. Unpaid wages under the NMMWA beginning from when the Defendants’

     continuing course of conduct started.;

11.1.7. An amount equal to twice their unpaid wages as penalties under the NMMWA;

11.1.8. An award of prejudgment and post judgment interest;

11.1.9. An award of costs and expenses of this action together with reasonable attorneys'
     and expert fees;

11.1.10.       Incentive awards for the lead Plaintiff(s);

11.1.11.       Leave to add additional plaintiffs by motion, the filing of written consents,
     or any other method approved by the Court;

11.1.12.        Equitably tolling of the statute of limitations for the Class Members
     effective the date of the filing of this Complaint; and


_______________________________________________________________________________
                    Plaintiffs’ Original Collective Action Complaint
                                         Page | 14
 Case 5:20-cv-00503-SLP Document 1 Filed 05/29/20 Page 15 of 15




11.1.13.      Such other and further relief as this Court deems just and proper.


                       Respectfully submitted,

                       /s/ Victor R. Wandres
                       Victor R. Wandres, OBA #19591


                       4835 S. Peoria Ave., Suite 1
                       Tulsa, OK 74105
                       (918) 200-9272 voice
                       (918) 895-9774 fax
                       7104@paramount-law.net


                        By:      /s/ Chris R. Miltenberger
                                 Chris R. Miltenberger
                                 Texas State Bar Number 14171200
                                 Designated as Lead Attorney

                        The Law Office of Chris R. Miltenberger,
                        PLLC

                        1360 N. White Chapel, Suite 200
                        Southlake, Texas 76092
                        817-416-5060 (office)
                        817-416-5062 (fax)
                        chris@crmlawpractice.com

                        Attorneys for Plaintiffs Mike Hartman,
                        Lance Heger and Noah Guerrero




_______________________________________________________________________________
                    Plaintiffs’ Original Collective Action Complaint
                                         Page | 15
